Judgment unanimously affirmed. Memorandum: In stating on the record that defendant “should serve a long time and not be released to parole until it’s absolutely mandatory,” the sentencing court did not depart from the plea bargain or in effect impose a determinate term of nine years. Thus, contrary to defendant’s contention, the indeterminate term of incarceration of 4V2 to 9 years imposed by County Court is legal (see, Penal Law § 70.04 [former (3), (4)]). Defendant’s waiver of the right to appeal, which is valid and all-encompassing on its face (see generally, People v Kemp, 94 NY2d 831, 833), bars consideration of defendant’s challenge to the severity of the sentence (see, People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Erie County Court, Drury, J. — Attempted Sodomy, 1st Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.